Citation Nr: 0316000	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  99-00 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for joint problems and 
body aches, including as due to an undiagnosed illness.

2.  Entitlement to service connection for fatigue, including 
as due to an undiagnosed illness.

3.  Entitlement to service connection for a cough and 
shortness of breath, including as due to an undiagnosed 
illness.

4.  Entitlement to service connection for vision problems, 
including as due to an undiagnosed illness.

5.  Entitlement to service connection for weight loss, 
stomach cramping, nausea, and diarrhea, including as due to 
an undiagnosed illness.

6.  Entitlement to service connection for skin/itching 
problems, including as due to an undiagnosed illness.

7.  Entitlement to service connection for hair loss, 
including as due to an undiagnosed illness.

8.  Entitlement to service connection for headaches, 
including as due to an undiagnosed illness.

9.  Entitlement to service connection for speech changes, 
including as due to an undiagnosed illness.

10.  Entitlement to service connection for stress, sleeping 
difficulty, depression, memory loss and concentration 
problems, including as due to an undiagnosed illness.

11.  Entitlement to service connection for post-traumatic 
stress disorder.

12.  Entitlement to service connection for rheumatoid 
arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from April 1990 to August 
1990, and again from December 1990 to May 1991.  The veteran 
served in the Southwest Asia theater of operations during the 
Persian Gulf War from February 6, 1991 to May 5, 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied entitlement to service 
connection for headaches, urticaria (claimed as itching 
problem), hair loss, weight loss, stomach cramps, nausea, 
diarrhea, joint problems and body aches, a cough and 
shortness of breath, stress, difficulty sleeping, depression, 
memory loss, concentration problems, fatigue, a change in 
speech, and a change in vision, to include as to due to an 
undiagnosed illness.  This matter also comes on appeal from a 
November 1997 rating decision of the same RO which denied 
entitlement to service connection for post-traumatic stress 
disorder.

The Board first considered the issues on appeal in June 2000 
and remanded the case to the RO so that it could be 
determined which issues were properly perfected for appeal.  
It was noted that a statement of the case was never issued 
regarding the denial of entitlement to service connection for 
post-traumatic stress disorder and there was no rating 
decision of record denying entitlement to service connection 
for rheumatoid arthritis.

Following the Board's remand, the RO issued a statement of 
the case regarding the denial of entitlement to service 
connection for post-traumatic stress disorder and the veteran 
submitted a VA Form 9, Appeal to Board of Veterans' Appeals, 
in a timely fashion.  In March 2003, the RO rendered a rating 
decision denying, among other things, entitlement to service 
connection for rheumatoid arthritis.  The veteran has not, 
however, submitted a notice of disagreement with respect to 
any of the issues denied in the March 2003 rating decision.

The RO advised the veteran in an April 2003 letter of her 
rights and responsibilities with respect to the claims on 
appeal under the Veterans Claims Assistance Act of 2000 (the 
VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified as 
amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)].  On June 
5, 2003, the RO recertified the claims on appeal to the Board 
for appellate consideration.  The veteran's representative 
argued in its written brief presentation submitted in June 
2003, however, that the veteran had not been given 
appropriate notice under the VCAA and that all claims should 
be remanded to the RO for appropriate notice to be given to 
the veteran as well as the allowance of an appropriate 
response time.


REMAND

During the course of the veteran's appeal, the President 
signed the VCAA into law.  The VCAA is legislation setting 
forth VA's enhanced duty to assist a claimant in 
substantiating claims.  Regulations implementing the VCAA 
were promulgated and the Board began advising claimants in 
writing of his/her rights and responsibilities under the 
VCAA, as well as the responsibilities of VA in assisting 
claimants in obtaining evidence, as opposed to remanding all 
cases that did not have the statutorily mandated notice 
language to the ROs.  The Board's notice included a request 
for claimants to respond within thirty days of the date of 
the letter as provided in 38 C.F.R. Section 19.9(a)(2)(ii).  
This portion of the regulations, however, was recently 
invalidated by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  The Federal Circuit 
specifically found that, under the statute, a claimant has 
one year in which to submit additional evidence and argument 
in support of his/her claim following notice of the VCAA as 
opposed to only thirty days as set forth in the regulations 
at 38 C.F.R. Section 19.9(a)(2)(ii).  Accordingly, that 
portion of the regulations limiting a veteran's response time 
to thirty days, 38 C.F.R. Section 19.9(a)(2)(ii), was 
invalidated.  See Disabled  American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  

The record shows that the RO sent the veteran notice of the 
VCAA in April 2003, that the veteran has yet to respond to 
that notice, and that there has been no waiver of the one-
year response time allowed under the VCAA.  As such, 
considering the procedural outline as set forth in the VCAA 
and in the recent opinion of the Federal Circuit in 
conjunction with the veteran's claims folder, the Board finds 
that it has no alternative but to remand this matter to the 
RO to ensure that the veteran is given proper notice of her 
rights and responsibilities under the VCAA, allowed the 
appropriate time in which to respond to the notice of the 
VCAA and/or waive that response time, and to ensure that all 
duty to notify and duty to assist obligations of VA are met.  
It is noted that due to the recent invalidation of 
regulations implementing the VCAA, the Board does not have 
the authority to cure this procedural defect itself.

In addition to remanding this matter to the RO to cure the 
procedural defect outlined above, a review of the claims 
folder indicates that additional development is required 
with respect to the veteran's claims on appeal.  

First, it is noted that the veteran has claims pending 
related to her service in the Southwest Asia theater of 
operations during the Persian Gulf War.  Specific 
disabilities, such as chronic fatigue syndrome, have been 
diagnosed.  There is, however, no evidence of a medical 
opinion being sought to determine if any diagnosed 
disability is related to the veteran's period of service.

During the course of this appeal, the President also signed 
into law the Veterans Education and Benefits Expansion Act 
of 2001, Pub. L. 107-103, 115 Stat. 976 (2001) with an 
effective date of March 1, 2002.  This Act enlarges the 
circumstances under which a Persian Gulf War veteran can 
qualify for veterans' benefits due to her service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Specifically, the Veterans Education and Benefits 
Expansion Act of 2001 has made it possible for service 
connection to be granted for a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs and symptoms which may have been given 
a diagnosis as opposed to limiting the grant of service 
connection to those illnesses which remain undiagnosed.  See 
38 U.S.C.A. § 1117(a)(1) as amended by § 202 of HR 1291, 
Pub. L. 107-103, 115 Stat. 976 (2001).  Because it does not 
appear that the veteran's complaints have been considered by 
a medical professional in order for an opinion as to 
possible etiology to be rendered since the passage of the 
Veterans Education and Benefits Expansion Act of 2001, the 
Board finds that it would be appropriate for the veteran to 
be scheduled for a medical examination concerning the 
multitude of complaints that she associates with her period 
of active service in Southwest Asia.

Second, the veteran served for approximately three months in 
the Southwest Asia theater of operations during the Persian 
Gulf War and has reported being exposed to combat noises 
during the night, riding in convoys and seeing a wounded man, 
and performing guard duty.  These stressors have not been 
verified.  Because records from the United States Army may be 
deemed to be independent corroboration of a veteran's 
inservice stressors by showing that a unit to which the 
veteran was attached did, in fact, experience combat 
activities while the veteran was stationed with that unit, 
attempts should be made to obtain unit histories and/or other 
documents to verify the alleged combat activities.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  Additionally, if the 
veteran's stressors can be verified, updated VA treatment 
records should be obtained and, if necessary, a VA 
examination should be scheduled to determine if the veteran 
has an Axis I diagnosis of post-traumatic stress disorder as 
a result of the verified inservice stressors.

Third, the Board again points out that there is a question of 
whether the issue of entitlement to service connection for 
rheumatoid arthritis is properly before it for appellate 
consideration.  The first rating decision to specifically 
address that issue is dated in March 2003, and the veteran 
has yet to submit a notice of disagreement with respect to 
that rating decision.  As such, it would appear that this 
issue was prematurely certified to the Board unless the RO 
finds that a previously appealed decision is to be considered 
a denial of entitlement to service connection for rheumatoid 
arthritis.

Fourth, and finally, the Board notes that the veteran 
submitted a VA Form 9 in August 1998, requesting a hearing 
before the Board at the local VA office, and she submitted 
another VA Form 9 in November 1998, requesting a hearing 
before the Board in Washington, D.C.  The record does not 
show that the veteran's requests for a hearing before the 
Board have either been satisfied or withdrawn.  Accordingly, 
the RO should determine if the veteran continues to desire a 
hearing before the Board and, if so, what type of hearing she 
would like to attend.  If it is determined that the veteran 
continues to desire a hearing before the Board, the RO should 
then schedule the veteran for such a hearing.

Therefore, this matter is REMANDED for the following action:

1.	The RO must advise the veteran of her 
rights and responsibilities under the 
VCAA and valid implementing 
regulations.  She should be given an 
opportunity to supply additional 
evidence and/or argument, identify 
additional evidence for VA to obtain, 
or waive her right to the one-year 
response time required under the VCAA.  
All new evidence and/or arguments must 
be associated with the veteran's 
claims folder.

2.	The RO should schedule the veteran for 
an examination with the appropriate 
specialist(s) to determine if her 
complaints of headaches, skin/itching 
problems, hair loss, weight loss, 
stomach cramps, nausea, diarrhea, 
joint problems and body aches, a cough 
and shortness of breath, stress, 
difficulty sleeping, depression, 
memory loss, concentration problems, 
fatigue, a change in speech, and a 
change in vision are at least as 
likely as not related to her period of 
service in the Southwest Asia theater 
of operations during the Persian Gulf 
War.  The examiner(s) should be 
requested to diagnose specific 
disabilities, if possible, identify 
any medically unexplained chronic 
multisymptom illnesses (such as 
chronic fatigue syndrome, 
fibromyalgia, and irritable bowel 
syndrome) that are defined by a 
cluster of signs and symptoms if they 
are found to be present, and to state 
with respect to each complaint made by 
the veteran whether it is at least as 
likely as not that it is a result of 
active service.  The report of 
examination should include the 
complete rationale for all opinions 
expressed.  Since it is important 
"that each disability be viewed in 
relation to its history[,]" 38 C.F.R. 
§ 4.1 (1998), copies of all pertinent 
records in the veteran's claims file 
or, in the alternative, the claims 
file, must be made available to the 
examiner for review.

3.	The RO should review the file and 
prepare a summary of all the claimed 
stressors.  This summary and a copy of 
the veteran's DD 214 and all 
associated service documents should be 
sent to the U. S. Armed Services 
Center for Research of Unit Records 
(USASCRUR).  The USASCRUR should be 
requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors.  The 
USASCRUR should also be requested to 
furnish the unit history for the unit 
the veteran was assigned to while 
serving in the Persian Gulf War.

4.	After completing action number 3, the 
veteran's psychiatric treatment 
records should be obtained.  If the 
treatment records do not include an 
Axis I diagnosis of post-traumatic 
stress disorder based on the incidents 
verified by the USASCRUR, the veteran 
should be afforded a psychiatric 
examination to determine the diagnosis 
of any and all psychiatric disorders 
which may be present.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed.  The RO 
must provide the examiner with a 
summary of any stressors described by 
the veteran and verified by service 
records, and the examiner must be 
instructed that only these events may 
be considered for the purpose of 
determining whether exposure to an 
inservice stressor has resulted in the 
current psychiatric symptoms.  The 
examiner should also determine whether 
the diagnostic criteria to support the 
diagnosis of post-traumatic stress 
disorder have been satisfied.  The 
report of examination should include 
the complete rationale for all 
opinions expressed.  Since it is 
important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (1998), copies of all 
pertinent records in the veteran's 
claims file or, in the alternative, 
the claims file, must be made 
available to the examiner for review.

5.	The RO should determine if the claim 
of entitlement to service connection 
for rheumatoid arthritis is perfected 
for appeal.

6.	The RO should contact the veteran to 
determine if she continues to desire a 
hearing before the Board and, if so, 
what type of hearing she would like to 
attend.  If it is determined that the 
veteran continues to desire a hearing 
before the Board, the RO should 
schedule the veteran for such a 
hearing.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and her representative should be furnished a 
supplemental statement of the case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
perform additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument she desires to have 
considered in connection with her current appeal.  No action 
is required of the veteran until she is notified.



	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



